Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 1 of 38

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
wi “ x
HILLIARD ENERGY, LTD., Docket No.:

 

Plaintiff,
-against-

TRISHE RESOURCES, INC., TRISHE WIND COMPLAINT
MINNESOTA, LLC., TRISHE WIND COLORADO,

LLC, CITIBANK N.A., and PUNJAB NATIONAL BANK

(INTERNATIONAL) LTD.,

Defendants.
x

 

COMES NOW Plaintiff, HILLIARD ENERGY, LTD., by and through counsel, A.
MANNY ALICANDRO, ESQ. and ELIO FORCINA, ESQ, of counsel to the aforementioned
attorney, complains of the Defendants, TRISHE RESOURCES INC., TRISHE WIND
MINNESOTA, LLC., TRISHE WIND COLORADO, LLC., CITIBANK N.A, and PUNJAB

NATIONAL BANK (INTERNATIONAL) LTD. as follows:

NATURE OF THE ACTION

1. This is an action against TRISHE RESOURCES, INC., TRISHE WIND MINNESOTA,
LLC. TRISHE WIND COLORADO and their subsidiaries, principals, and agents for the failure
to honor a series of agreements effective August 22, 2014, and onward. The Defendants owe the
Plaintiff $2,114,190.00 in unpaid consulting services fees, and contractual obligations. PUNJAB
NATIONAL BANK (INTERNATIONAL) LTD. is the guarantor for specified debts accumulated
by the Defendant and their respective subsidiaries. The Plaintiff has not received financial
compensation from the Defendant for services and fees rendered. The Plaintiff has fulfilled every
obligation as required per every agreement detailed herein and has not breached any of the

agreements to which it is a party. Thus, HILLIARD ENERGY LTD. has suffered financial
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 2 of 38

damages due to the collective actions of Defendants TRISHE RESOURCES, INC.) its subsidiaries,
and PUNJAB NATIONAL BANK (INTERNATIONAL) LTD. and deserves compensation.
CITIBANK N.A. maintains the bank account managed by PUNJAB NATIONAL BANK

(INTERNATIONAL) LTD. for the beneficiary, TRISHE RESOURCES, INC.
THE PARTIES

2. Plaintiff HILLIARD ENERGY, LTD. (“Hilliard”) is a limited partnership formed under
the laws of the State of Texas with a principal office of 3001 West Loop 250 North, Suite E-103,

Midland, Texas 79707.

3. Defendant TRISHE RESOURCES, INC. (“TRI”) is a corporation formed under the laws
of the State of Delaware whose registered office is at 1675 South State Street, Suite B, Dover

Delaware, USA 19901.

4. Defendant TRISHE WIND MINNESOTA, LLC (“TWM”) is a limited liability company
and subsidiary of TRI formed under the laws of the State of Minnesota who may be served with
Citation by serving its registered agent, INCORP SERVICES, INC. at 901 Marquette Avenue,

Suite 1675, Minneapolis, MN 55402.

5. Defendant TRISHE WIND COLORADO, LLC (“TWC”) is a limited liability company
and subsidiary of TRI formed under the laws of the State of Colorado who may be served with
Citation by serving its registered agent, INCORP SERVICES, INC. at 36 South 18th Avenue,

Suite D, Brighton, CO 80601.

6. Defendant PUNJAB NATIONAL BANK (INTERNATIONAL) LTD. (“PNB”) is an

international financial lending institution registered in the countries of England and Wales with a
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 3 of 38

company number of 05781326 with a principal office of 1 Moorgate, London EC2R 6JH, United

Kingdom.

7. Defendant CITIBANK N.A. (“CITI”) is a national banking association with banking

operations in New York, with offices located at 338 Greenwich Street New York, NY 10013.

JURISDICTION AND VENUE

8. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. 1331,
which provides District Courts with jurisdiction over civil actions arising under the United States

Constitution or laws of the United States and because of the forum selection clause.

9. This Court has personal jurisdiction because of a forum selection clause.

10. Venue is proper pursuant to 28 U.S.C. 1391(b) because the events giving rise to the

allegations in this complaint occurred in this district and because of the forum selection clause.

11. This Court has diversity jurisdiction over the parties pursuant to 28 U.S.C. §1332. The
Defendant is an entity of a state different than that of the Plaintiff and the amount in controversy
exceeds $75,000.00.00, exclusive of interest and costs. Plaintiff also invokes the supplemental
jurisdiction of this Court with respect to claims based upon the laws of the State of New York,

pursuant to 28 U.S.C. § 1367 and because of the forum selection clause.

FACTS

12. On August 22, 2014, Hilliard entered into a Consulting Service Agreement (“CSA”)
with TRI and its subsidiaries, TRISHE WIND OHIO, LLC (“TWO”), TWM, and TWC, to
provide services and fees related to the sale of wind projects in Ohio, Minnesota, and Colorado.

Hilliard was to be paid a monthly consulting fee. Hilliard was also to receive a “Success Fee”

3
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 4 of 38

equivalent to 12% of any sale that occurred during the contract term or 5% of any sale that
occurred within eighteen months after the contract terminated. [Exhibit A — Consulting Service

Agreement] - attached hereto and incorporated herein.

13. § 5 (c)(1) of the CSA states:

If, at any time, during the term of this Agreement the Company or any of its subsidiaries
or affiliates consummates any Transaction(s) as that term is defined in this Agreement, the
Company agrees to pay Consultant a 12% (“Success Fee” [sic] as defined herein. If for a period
of eighteen months (18) following termination of this agreement, the Company or any of its
subsidiaries or affiliates consummates any Transaction(s), the Company shall pay the consultant

5% of the value of any Transaction(s) in lieu of a Success Fee.

14. Further, in § 5 (c)(2) the Success Fee is described as:
12% of the Developer’s Fee (as defined herein) received by the Company from a buyer of
the Project(s) as and when received in cash by the Company. Each Success Fee payable under
this agreement by the Company to the Consultant shall be paid at the cloning or finalization of

each, any and all Transaction(s) which result in a Developer’s Fee being paid to the Company.

15. Pursuant to the responsibilities outlined in the CSA agreement, Hilliard found a buyer
for TWO, Starwood Energy Group Global, Inc. (“Starwood”) which formed NWO Holdco, LLC

(“NWO”) as the vehicle to purchase TWO from TRI.

16. On November 6, 2014, Hilliard and TRI executed a separate CSA for additional
services relating to aforementioned sale. See [Exhibit B — Consulting Service Agreement] -

attached hereto and incorporated herein.
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 5 of 38

17. On October 20, 2014, all of the aforementioned parties entered into several agreements
related to the sale of TRI’s membership interests in TWO, a wholly owned subsidiary of TRI that

had been developing a wind energy project in Paulding and Van Wert Counties, Ohio.

18. Five (5) major documents were created from this sale: 1. Membership Interest
Purchase and Sale Agreement “MIPSA” detailing the sale that Hilliard orchestrated, 2. Payment
Instruction Letter in which PNB further agreed to finance and pay debts on behalf of TRI, 3.
Tri-Party Agreement entitling Hilliard to 12% of sale proceeds for the specific sale and PNB’s
fiduciary duty to make payments, to Hilliard on behalf of TRI and also as a surety and guarantor,
4. Mutual Release and Amendment Agreement of liability of TWO and NWO by the remaining
parties, and 8. Mutual Interests Assignments Agreement. This suit alleges breach of the CSA and

the Tri-Party Agreement.

19. Hilliard brought suit against TRI, TWM and TWC in the District Court for the 385"
District in Midland County, Texas for breach of the CSA at Cause No. 50941. Hilliard was
awarded partial summary inert against TRI, TWM and TWC on the issue of SEAS of
contract under the CSA for fees earned through May 1, 2016, and was awarded damages of
$344,848.15, of which $30,000.00 was related to the TRI/NWO transaction in Ohio. The case
did not concern fees owed after May 1, 2016, because (1) TRI, TWM and TWC did not produce
bank statements after that date, and (2) at the time, there were future payments not yet due to
Hilliard, as construction milestones triggering payment under the contract had not yet been met.
Hilliard also received a default judgment against TRI, TWM and TWC in the amount of
$2,498, 119.37, which incorporated the amount previously awarded for partial summary
judgment, for flagrant discovery abuses. TRI, TWM and TWC appealed the order granting
default judgment, which the 11" Court of Appeals and Texas Supreme Court affirmed. The

5
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 6 of 38

judgment became enforceable against TRI, TWM and TWC on June 18, 2017. The case was not

decided on the merits for payments due and owing Hilliard under the CSA after May 1, 2016.

20. Hilliard domesticated its judgment against TRI, TWM and TWC in Paulding County,
Ohio, where TRI’s Ohio wind energy project was located, and for which NWO still owed TRI
purchase payments under the MIPSA. NWO filed an interpleader action against TRI and Hilliard
pursuant to interpleader provisions in the MIPSA on October 19, 2017, at Case No. CI 17 114 in
the Court of Common Pleas of Paulding County, Ohio. NWO deposited a portion of the purchase
price payments due TRI under the MIPSA equivalent to the value of Hilliard’s judgment,
$2,498, 119.37, with the court, seeking a determination of right to receive it — TRI pursuant to the
MIPSA, or Hilliard in satisfaction of its default judgment. PNB intervened, claiming the funds
on deposit should instead be paid to PNB pursuant to the Payment Instruction Letter. The court
granted PNB’s motion for summary judgment against Hilliard. The case is now on appeal to the
3™ District Court of Appeals of Ohio. At Hilliard’s request, the court of common pleas entered a

stay of distribution of the funds on deposit with the court.

Formation of the Membership Interest Purchase and Sale Agreement (“MIPSA”)
Sale of TWO & TRI’s Membership Interests to NOW

(Effective Date: October 20, 2014)
21. Hilliard, as consultant to TRI and their subsidiaries, found a buyer, NWO, for the TWO

wind energy project. Hilliard was to be compensated for this transaction, as detailed in the CSA.
The project being completed, TRI has now received all proceeds from the sale per this agreement
(except for the $2,498, 119.37 on deposit with the Court of Common Pleas of Paulding County,
Ohio), and has failed to compensate Hilliard the 12% success fee for its services. [Exhibit C —

MIPSA Agreement] - attached hereto and incorporated herein. Rates and compensation were
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 7 of 38

amended in the subsequent Mutual Release and Amendment Agreement dated October 20, 2014.

[Exhibit D — Mutual Release and Amendment Agreement]

22. TRI, as seller, and NWO, as Buyer, entered into the MIPSA on October 20, 2014.
Pursuant to the MIPSA, TRI agreed to sell all right title and interest in and to its Membership
Interest in TWO to NWO. The MIPSA provides that in consideration of the sale of the
Membership Interest, “... Buyer shall provide the following consideration to the seller...” See, §.

2.1(b) of MIPSA. Thus, the MIPSA establishes TRI’s right to receive the Purchase Price.

23. The MIPSA details the payments to be made by the Buyer, NWO, to the Seller, TRI, in

which the Plaintiff is entitled to payment.

24. Pursuant to the executed CSA and MIPSA, the Plaintiff is entitled to 12% of the
Seventy-Five Thousand Dollar ($75,000.00) payment made TRI on the closing date. The

Plaintiff is entitled to $9,000.00 of this payment.

25. Pursuant to the executed CSA and MIPSA, the Plaintiff is entitled to 12% of the One
Hundred and Seventy-Five Thousand Dollar ($175,000.00) payment made to TRI. The Plaintiff

is entitled to $21,000.00 of this payment.

26. Pursuant to the executed CSA and MIPSA, the Plaintiff is entitled to 12% of the
twenty-five percent (25%) of the Phase I Adjusted Development Fee, ($9,000,000.00) plus (y)
reimbursement of certain interconnection costs in an amount equal to Three Hundred Sixty-Eight
Thousand and Five Hundred Dollars ($368,500.00) which was due and payable on the date of the

closing. The Plaintiff is entitled to $314,220.00 of this payment.
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 8 of 38

27. Pursuant to the executed CSA and MIPSA, the Plaintiff is entitled to 12% of the
twenty-five percent (25%) of the Phase I Adjustment Development Fee, ($9,000,000.00) which
was due and payable within thirty (30) days after the date of the closing The Plaintiff is entitled

to $270,000.00 of this payment.

28. Pursuant to the executed CSA and MIPSA, the Plaintiff is entitled to 12% of an amount
equal to the sum of (x) twenty-five percent (25%) of the Phase I Adjusted Development Fee,
($9,000,000.00) and (y) fifty percent (50%) of the Phase II Development Fee ($8,250,000.00)
which was due and paid on the date of the closing. The Plaintiff is entitled to $765,000.00 of this

payment.

29. Pursuant to the executed CSA and MIPSA, the Plaintiff is entitled to 12% of an amount
equal to the sum of (x) twenty-five percent (25%) of the Phase I Adjusted Development Fee,
($9,000,000.00) and (y) fifty percent (50%) of the Phase II Development Fee ($8,250,000.00)
which was due and paid on the date of the closing. The Plaintiff is entitled to $765,000.00 of this

payment.

30. Hilliard is entitled to a success fee of 12% of the aforementioned purchase price
payments pursuant to the executed CSA and MIPSA. When applied to the prices and values set
forth in the MIPSA, the Plaintiff is entitled to monetary rewards totaling $2,114,190.00 which
includes the partial summary judgment payments awarded to Hilliard of $30,000.00 by the
District Court for the 385" District in Midland County, Texas for breach of the CSA at Cause

No. 50941. And further, this does not include future monies that will be owed.
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 9 of 38

Formation of the Tri-Party Agreement (“Tri-Party”) Governing Document that Requires
PNB to Compensate Hilliard for Proceeds

(Effective Date: October 20, 2014)

31. TRI, PNB and Hilliard entered into the Tri-Party Agreement on October 20, 2014, the
same date as the MIPSA and Payment Instruction Letter. PNB agreed to pay Hilliard directly
12% of the purchase price of payments received on behalf of TRI pursuant to the MIPSA and the
CSA, with exception for the first $250,000 received at closing, which was to belong wholly to

PNB. [Exhibit E — Tri-Party Agreement] - attached hereto and incorporated herein.

32. In the Tri-Party Agreement, PNB “... irrevocably, absolutely, and unconditionally...”
agrees to pay Hilliard by same day wire transfer, without set off or counterclaim and without

deduction for taxes. See, § 2.1 of Tri-Party Agreement.

33. The Tri-Party Agreement further defines the Citibank Account from which payments
are to be made to Hilliard as the “TRI Account.” As an additional part of the definition of the
Citibank Account, the Tri-Party Agreement establishes that Trishe Resources, Inc. (“TRI”) is the
“Beneficiary A/c name.” The Tri-Party Agreement repeatedly and consistently denominates the
Citibank Account as the “7R/ Account.” The parties, during the negotiations for the Tri-Party

Agreement, denominated the account as the “7RI Account.”

34. PNB and TRI agreed to fully enforce the [Payment Instruction Letter] and to not take
any action that could result in purchase price payments being paid by buyer other than directly
into the TRI Account, including amending or otherwise modifying the [Payment Instruction

Letter] without Hilliard’s prior written consent.
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 10 of 38

35. PNB acknowledged and agreed that its obligations under this agreement are primary
and shall continue even if all indebtedness and other amounts owing to PNB in respect of TRI
and/or TWO have been fully paid or otherwise satisfied and shall not be affected by any
circumstance relating to the payment obligations hereunder that might otherwise constitute a
legal or equitable discharge of or defense of a guarantor or surety. PNB waived all suretyship

defenses.

36. Hilliard agreed to release TWO from its obligations under the Consulting Services

Agreement.

37. As a consequence of the covenants entered into by PNB in the Tri-Party Agreement,
PNB became a fiduciary for Hilliard and TRI regarding the disposition of the purchase price
payments. In exercising such a role PNB serves at the instruction of its principals, Hilliard, and

TRI.

38. In §2.3 of the Tri-Party Agreement, PNB acknowledged that its obligations under the
agreement are primary. PNB further agreed that its obligations “shall not be affected by any
circumstance relating to the payment obligations that might otherwise constitute a legal or
equitable discharge of or defense of a guarantor or surety. All suretyship defenses are hereby
waived.” PNB is precluded from utilizing the Tri-Party agreement as a defense to payment; it
cannot claim that its principal, TRI, is not entitled to the funds nor can it claim that its principal,
Hilliard, is not entitled to the funds due it. PNB also became a surety and guarantor for payment

due to Hilliard under the MIPSA and CSA.

10
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 11 of 38

Formation of the Payment Instruction Letter Directing Payment of Fees to be Held by
PNB on Behalf of TRI

(Effective Date: October 20, 2014)

39. TRI, PNB, NWO are all parties to the subsequent Payment Instruction Letter. This
letter was produced for the benefit of buyer pursuant to § 2.2(b)(xiii) in the MIPSA. [Exhibit F

— Payment Instruction Letter] - attached hereto and incorporated herein.

40. This letter by and among PNB, TRI and NWO, dated as of the date hereof, details the

payment instructions as to payment of the Purchase Price. (MIPSA §1.1, Definitions).

41. TRI irrevocably authorized and directed that any payments which were due and payable
to TRI under the MIPSA, including without limitation all payments of the Purchase Price, shall

be made directly to the TRI account in accordance with the listed payment instructions.

42. TRI agreed that it shall not submit any change to the above payment instructions, and
NWO shall not accept any change to the payment instructions, absent the prior written consent of

PNB and TRI.

Formation of Mutual Release and Amendment Agreement Document Releasing TWO from
any Liabilities Responsible by TRI, and All Subsidiaries.

(Effective Date: October 20, 2014)

43. In this agreement, TRI, TWO, TWM, TWC and Hilliard agreed that Hilliard
irrevocably released and forever discharged TWO and its successors and assigns from any and
all claims, liabilities, damages, costs and expenses and other rights or remedies now existing or
hereafter arising out of or in connection with the CSA. [Exhibit D] - attached hereto and

incorporated herein.

11
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 12 of 38

44. TWO Irrevocably released and forever discharged Hilliard and its successors and
assigns from any and all claims, liabilities, damages, costs and expenses and other rights or

remedies now existing or hereafter arising out of or in connection with the CSA.

45. The parties agreed and confirmed that the CSA was amended to exclude TWO as a
party thereto; that the rights, duties, and obligations of the parties (other than TWO) under the
CSA shall continue in full force and effect and ratified the Agreement in all respects; TRI, TWM
and TWC acknowledged that notwithstanding anything herein or in the CSA to the contrary, the
TWO Sale constitutes a Transaction (as defined in the CSA) in respect of which Hilliard is
entitled to a 12% Success Fee (as defined in the CSA) in accordance with the CSA (as amended
hereby) and that neither this agreement nor the Release of TWO has any effect on the obligations

of TRI, TWM and TWC to fully satisfy such payment obligations.

Formation of the Membership Interest Assignment Agreement
TRI and NWO Agree that NWO Holds All Right and Title of TWO

(Effective Date: October 20, 2014)

46. TRI and NWO agreed that TRI irrevocably sold, granted, conveyed, transferred,
assigned, and delivered to NWO all right title and interest in the membership interests in TWO.
TRI irrevocably delegated any and all duties, obligations, responsibilities, claims, demands, and
other commitments in connection with the membership interest to NWO. [Exhibit G—

Membership Interest Assignments Agreement] - attached hereto and incorporated herein.

COUNT I

(BREACH OF CONTRACT AGAINST TRI, TWM, TWC, AND PNB)

47. All prior paragraphs of this complaint are repeated, re-alleged and incorporated by

12
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 13 of 38

reference as though set forth herein.

48. The Defendants TRI, TWM, ‘TWC and PNB, their principals, and agents have breached
the CSA and Tri-Party Agreement, by refusing to compensate the Plaintiff for services and fees
rendered. As a result of this breach, the Plaintiff has suffered monetary damages and deserves

judgement against the Defendants for the sum total of $2,114,190.00.

49. Defendant PNB and all its principals and agents, have breached the Tri-Party
Agreement by intentionally and maliciously refusing to remit payment to Plaintiff in accordance
with the Tri-Party Agreement and the MIPSA. Asa result of this breach, the Plaintiff has
suffered monetary damages and deserves judgement against the Defendants for the sum total of

$2,114,190.00.

50. Defendant PNB has breached its fiduciary duty and duty as surety and guarantor owed
to Hilliard under the Tri-Party agreement by intentionally and maliciously withholding payments
due to Hilliard under the Tri-Party Agreement, CSA and MIPSA. As a result of this breach, the
Plaintiff has suffered monetary damages and deserves judgement against the Defendants for the

sum total of $2,114,190.00.

51. Defendants TRI, TWM, TWC, and PNB have breached their contract(s) with the
Plaintiff by refusing to disburse payment. On August 22,2014, Hilliard entered into a CSA with
TRI and its subsidiaries, TWO, TWM, and TWC, to provide services related to the sale of wind
projects in Ohio, Minnesota, and Colorado. Hilliard was to be paid a monthly consulting fee.
Hilliard was also to receive a “success fee” equivalent to 12% of any sale that occurred during

the contract term or 5% of any sale that occurred within eighteen months after the contract

13
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 14 of 38

terminated. As a result of this breach, the Plaintiff has suffered monetary damages and deserves

judgement against the Defendants for the sum total of $2,114,190.00.

52. Hilliard gave swift and just performance pursuant to the scope of work outlined in the
CSA. Hilliard, as consultant to TRI and its subsidiaries, found a buyer, NWO, for TRI’s project
TWO. Hilliard was to be compensated for this transaction, as detailed in the CSA. TRI received
all proceeds of the sale as per the MIPSA and has failed to compensate Hilliard the 12% success
fee for its services. The Defendants have refused to issue remittance to the Plaintiff for services
and fees rendered. As a result of this breach, the Plaintiff has suffered monetary damages and

deserves judgement against the Defendants for the sum total of $2,114,190.00.

53. § 5 (c)(1) of the CSA states:

Tf, any time, during the term of this Agreement the Company or any of its subsidiaries or
affiliates consummates any Transaction(s) as that term is defined in this Agreement, the
Company agrees to pay Consultant a 12% (“Success Fee”) [sic] as defined herein. If for a
period of eighteen months (1 §) Jollowing termination of this agreement, the Company or any of
its subsidiaries or affiliates consummates any Transaction(s), the Company shall pay the

consultant 5% of the value of any Transaction(s) in lieu of a Success Fee.

54. Further, in § 5 (c)(2) the Success Fee is described as:
12% of the Developer’s Fee (as defined herein) received by the Company from a buyer of
the Project(s) as and when received in cash by the Company. Each Success Fee payable under
this agreement by the Company to the Consultant shall be paid at the closing or finalization of

each, any and all Transaction(s) which result in a Developer’s Fee being paid to the Company.

14
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 15 of 38

55. TRI, as seller, and NWO, as Buyer, entered into the MIPSA on October 20, 2014.
Pursuant to the MIPSA, TRI agreed to sell all right title and interest in and to the Membership
Interest in TWO to NWO. The MIPSA provides that in consideration of the sale of the
Membership Interest, “... Buyer shall provide the following consideration to the seller...” See, §.

2.1(b) of MIPSA. Thus, the MIPSA establishes TRI’s right to receive the Purchase Price.

56. The MIPSA details the payments made by the Buyer, NWO, to the Seller, TRI, in

which the Plaintiff is entitled to payment.

57. Defendants TRI, TWM, TWC, and PNB have breached their contract(s) with the
Plaintiff by refusing to disburse payment. Pursuant to the executed CSA and MIPSA, the
Plaintiff is entitled to 12% of the Seventy-Five Thousand Dollar ($75,000.00) payment made

TRI on the closing date. The Plaintiff is entitled to $9,000.00 of this payment.

58. Defendants TWI, TWM, TWC, and PNB have breached their contract(s) with the
Plaintiff by refusing to disburse payment. Pursuant to the executed CSA and MIPSA, the .
Plaintiff is entitled to 12% of the One Hundred and Seventy-Five Thousand Dollar ($175,000.00)

payment made to TRI.

59. Defendants TWI, TWM, TWC, and PNB have breached their contract(s) with the
Plaintiff by refusing to disburse payment. Pursuant to the executed CSA and MIPSA, the
Plaintiff is entitled to 12% of the twenty-five percent (25%) of the Phase I Adjusted
Development Fee, ($9,000,000.00) p/us (y) reimbursement of certain interconnection costs in an
amount equal to Three Hundred Sixty-Eight Thousand and Five Hundred Dollars ($368,500.00)
which was due payable on the date of the closing. The Plaintiff is entitled to $314,220.00 of this

payment.

15
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 16 of 38

60. Defendants TWI, TWM, TWC, and PNB have breached their contract(s) with the
Plaintiff by refusing to disburse payment. Pursuant to the executed CSA and MIPSA, the
Plaintiff is entitled to 12% of the twenty-five percent (25%) of the Phase I Adjustment
Development Fee, ($9,000,000.00) which was due and payable within thirty (30) days after the

date of the closing. The Plaintiff is entitled to $270,000.00 of this payment.

61. Defendants TWI, TWM, TWC, and PNB have breached their contract(s) with the
Plaintiff by refusing to disburse payment. Pursuant to the executed CSA and MIPSA, the
Plaintiff is entitled to 12% of an amount equal to the sum of (x) twenty-five percent (25%) of the
Phase I Adjusted Development Fee, ($9,000,000.00) and (y) fifty percent (50%) of the Phase II
Development Fee ($8,250,000.00) which was due and paid on the date of the closing. The

Plaintiff is entitled to $765,000.00 of this payment.

62. Defendants TWI, TWM, TWC, and PNB have breached their contract(s) with the
Plaintiff by refusing | to disburse payment. Pursuant to the executed CSA and MIPSA, the
Plaintiff is entitled to 12% of an amount mall to the sum of (x) twenty-five percent (25%) of the
Phase I Adjusted Development Fee, ($9,000,000.00) and (y) fifty percent (50%) of the Phase II
Development Fee ($8,250,000.00) which was due and paid on the date of the closing. The

Plaintiff is entitled to $765,000.00 of this payment.

63. Defendants TWI, TWM, TWC, and PNB have breached their contract(s) with the
Plaintiff by refusing to disburse payment. Hilliard is entitled to a success fee of 12% of the
aforementioned purchase price payments pursuant to the executed CSA and MIPSA. When

applied to the prices and values set forth in the MIPSA, the Plaintiff is entitled to monetary

16
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 17 of 38

rewards totaling $2,114,190.00. As a result of this breach, the Plaintiff has suffered monetary

damages and deserves judgement against the Defendants for the sum total of $2,114,190.00.

COUNT if

(UNJUST ENRICHMENT)

64. All prior paragraphs of this complaint are repeated, re-alleged and incorporated by

reference as though set forth herein.

65. Defendants TWI, TWM, TWC, and PNB, and all their subsidiaries, principals, and
agents, have unjustly enriched themselves at the expense of the Plaintiff the, by refusing to issue
remittance to the Plaintiff for services and fees rendered. The Defendants have refused to issue
remittance to the Plaintiff for services and fees rendered. As a result of this unjust enrichment,
the Plaintiff has suffered monetary damages and deserves judgement against the Defendants for

the sum total of $2,114,190.00.

66. The Defendants have unjustly enriched themselves the Tri-Party agreement by refusing
to disburse payment to the Plaintiff as agreed. In the Tri-Party Agreement, PNB “... irrevocably,
absolutely, and unconditionally...” agreed to pay Hilliard by same day wire transfer, without set
off or counterclaim and without deduction for taxes. See, § 2.1 of Tri-Party Agreement. The
Defendant has intentionally and maliciously refused to disburse payment to the Plaintiff. As a
result of this unjust enrichment, the Plaintiff has suffered monetary damages and deserves

judgement against the Defendants for the sum total of $2,114,190.00.

67. Defendants TWI, TWM, TWC, and PNB, and all their subsidiaries, principals, and

agents, have unjustly enriched themselves at the expense of the Plaintiff by refusing to disburse

17
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 18 of 38

payment. In §2.3 of the Tri-Party Agreement, PNB acknowledged that its obligations under the
agreement are primary. PNB further agreed that its obligations “shall not be affected by any
circumstance relating to the payment obligations here under that might otherwise constitute a
legal or equitable discharge of or defense of a guarantor or surety. All suretyship defenses are
waived.” PNB is precluded from utilizing the Tri-Party agreement as a defense to payment; it
cannot claim that its principal, TRI, is not entitled to the funds. Nor can it claim that its principal,
Hilliard, is not entitled to the funds due it. As a result of this unjust enrichment, the Plaintiff has
suffered monetary damages and deserves judgement against the Defendants for the sum total of

$2,114,190.00.

68. Defendants TWI, TWM, TWC, and PNB, and all their subsidiaries, principals, and
agents, have unjustly enriched themselves at the expense of Plaintiff by refusing to disburse
payment. On August 22,2014, Hilliard entered into a Consulting Service Agreement (“CSA”)
with TRI and its subsidiaries, TWO, TWM, and TWC, to provide services related to the sale of
wind projects in Ohio, Minnesota, and Colorado. Hilliard was to be paid a monthly consulting
fee. Hilliard was also to receive a “success fee” equivalent to 12% of any sale that occurred
during the contract term or 5% of any sale that occurred within eighteen months after the
contract terminated. As a result of this breach, the Plaintiff has suffered monetary damages and

deserves judgement against the Defendants for the sum total of $2,114,190.00.

69. Hilliard gave swift and just performance pursuant to the scope of work outlined in the
CSA. Hilliard as consultant to TRI and their subsidiaries found a buyer, NWO, for their project
TWO. Hilliard was to be compensated for this transaction, as detailed in the CSA. TRI received
all proceeds of the sale as per this agreement and has failed to compensate Hilliard the 12%

success fee for their services. The Defendants have refused to issue remittance to the Plaintiff for

18
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 19 of 38

services and fees rendered. As a result of this unjust enrichment, the Plaintiff has suffered
monetary damages and deserves judgement against the Defendants for the sum total of

$2, 114,190.00.

70. § 5 (c)(1) of the CSA states:

Tf, any time, during the term of this Agreement the Company or any of its subsidiaries or
affiliates consummates any Transaction(s) as that term is defined in this Agreement, the
Company agrees to pay Consultant a 12% (“Success Fee”) [sic] as defined herein. If for a
period of eighteen months (18) following termination of this agreement, the Company or any of
its subsidiaries or affiliates consummates any Transaction(s), the Company shall pay the

consultant 5% of the value of any Transaction(s) in lieu of a Success Fee.

71. Further, in § 5 (c)(2) the Success Fee is described as:
12% of the Developer’s Fee (as defined herein) received by the Company from a buyer of
the Protect(s) as and when received in cash by the Company. Each Success Fee payable under
this agreement by the Company to the Consultant Shall be paid at the closing or finalization of

each, any and all Transaction(s) which result in a Developer’s Fee being paid to the Company.

72. TRI, as seller, and NWO, as Buyer, entered into the MIPSA on October 20, 2014.
Pursuant to the MIPSA, TRI agreed to sell all right title and interest in and to the Membership
Interest in TWO to NWO. The MIPSA provides that in consideration of the sale of the
Membership Interest, “... Buyer shall provide the following consideration to the seller...” See, §.

2.1(b) of MIPSA. Thus, the MIPSA establishes TRI’s right to receive the Purchase Price.

73. The MIPSA details the payments made by the Buyer, NWO, to the Seller, TRI, in

which the Plaintiff is entitled to payment.

19
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 20 of 38

74. Defendants TWI, TWM, TWC, and PNB, and all their subsidiaries, principals, and
agents, have unjustly enriched themselves at the expense of the Plaintiff by refusing to disburse
payment. Pursuant to the executed CSA and MIPSA, the Plaintiff is entitled to 12% of the
Seventy-Five Thousand Dollar ($75,000.00) payment made TRI on the closing date. The

Plaintiff is entitled to $9,000.00 of this payment.

75. Defendants TWI, TWM, TWC, and PNB, and all their subsidiaries, principals, and
agents, have unjustly enriched themselves at the expense of the Plaintiff by refusing to disburse
payment. Pursuant to the executed CSA and MIPSA, the Plaintiff is entitled to 12% of the One
Hundred and Seventy-Five Thousand Dollar ($175,000.00) payment made to TRI following their

presentation of Transfer of Evidence. The Plaintiff is entitled to $21,000.00 of this payment.

76. Defendants TWI, TWM, TWC, and PNB have unjustly enriched themselves at the
expense of the Plaintiff by refusing to disburse payment. Pursuant to the executed CSA and
MIPSA, the Plaintiff is entitled to 12% of the twenty-five percent (25%) of the Phase I Adjusted
Development Fee, ($9,000,000,00) plus (y) reimbursement of certain interconnection costs in an
amount equal to Three Hundred Sixty-Eight Thousand and Five Hundred Dollars ($368,500.00)
which was due payable on the date of the closing. The Plaintiff is entitled to $314,220.00 of this

payment.

77. Defendants TWI, TWM, TWC, and PNB have unjustly enriched themselves at the
expense of the Plaintiff by refusing to disburse payment. Pursuant to the executed CSA and
MIPSA, the Plaintiff is entitled to 12% of the twenty-five percent (25%) of the Phase I
Adjustment Development Fee, ($9,000,000.00) which was due and payable within thirty (30)

days after the date of the closing. The Plaintiff is entitled to $270,000.00 of this payment.

20
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 21 of 38

78. Defendants TWI, TWM, TWC, and PNB have unjustly enriched themselves at the
expense of the Plaintiff by refusing to disburse payment. Pursuant to the executed CSA and
MIPSA, the Plaintiff is entitled to 12% of an amount equal to the sum of (x) twenty-five percent
(25%) of the Phase I Adjusted Development Fee, ($9,000,000.00) and (y) fifty percent (50%) of
the Phase II Development Fee ($8,250,000.00) which was due and paid on the date of the

closing. The Plaintiff is entitled to $765,000.00 of this payment.

79. Defendants TWI, TWM, TWC, and PNB have unjustly enriched themselves at the
expense of the Plaintiff by refusing to disburse payment. Pursuant to the executed CSA and
MIPSA, the Plaintiff is entitled to 12% an amount equal to the sum of (x) twenty-five percent
(25%) of the Phase I Adjusted Development Fee, ($9,000,000.00) and (y) fifty percent (50%) of
the Phase II Development Fee ($8,250,000.00) which was due and paid on the date of the

closing. The Plaintiff is entitled to $765,000.00 of this payment.

80. Defendants TWI, TWM, TWC, and PNB have unjustly enriched themselves at the
expense of the Plaintiff by refusing to disburse payment. Hilliard j is entitled to a success fee of
12% of the aforementioned purchase price payments pursuant to the executed CSA and MIPSA.
When applied to the prices and values set forth in the MIPSA, the Plaintiff is entitled to
monetary rewards totaling $2,114,190.00. As a result of this breach, the Plaintiff has suffered
monetary damages and deserves judgement against the Defendants for the sum total of

$2, 114,190.00.

COUNT Ii

(BREACH OF FIDICUARY DUTY AS GUARANTOR AGAINST PNB)

81. Defendant PNB and all their principals and agents, have breached their fiduciary duty

21
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 22 of 38

as guarantor as agreed upon in the Tri-Party Agreement by refusing to issue remittance to the
Plaintiff. Defendant has refused to issue remittance to the Plaintiff for services and fees
rendered. As a result of this breach, the Plaintiff has suffered monetary damages and deserves

judgement against the Defendants for the sum total of $2,114,190.00.

82. The Defendant, and all their principals and agents, have breached their fiduciary duty
as guarantor as agreed upon in the Tri-Party Agreement and MIPSA by refusing to disburse
payment to the Plaintiff for services and fees rendered. In the Tri-Party Agreement, PNB “
irrevocably, absolutely, and unconditionally...” agreed to pay Hilliard by same day wire
transfer, without set off or counterclaim and without deduction for taxes. See, § 2.1 of Tri-Party
Agreement. The Defendant has intentionally and maliciously refused to disburse payment to the
Plaintiff. As a result of this breach, the Plaintiff has suffered monetary damages and deserves

judgement against the Defendants for the sum total of $2,114,190.00.

83. The Defendant, and all their principals and agents, have breached their fiduciary duty
as guarantor as sbiged upon in the Tri-Party Keenan and MIPSA by refusing to disburse
payment to the Plaintiff for services and fees rendered. In §2.3 of the Tri-Party Agreement, PNB
acknowledged that its obligations under the agreement are primary. PNB further agreed that its
obligations “shall not be affected by any circumstance relating to the payment obligations here
under that might otherwise constitute a legal or equitable discharge of or defense of a guarantor
or surety. All suretyship defenses are hereby waived.” PNB is precluded from utilizing the Tri -
Party agreement as a defense to payment; it cannot claim that its principal, TRI, is not entitled to
the funds. Nor can it claim that its principal, Hilliard, is not entitled to the funds due it. As a
result of this breach, the Plaintiff has suffered monetary damages and deserves judgement against
the Defendants for the sum total of $2,114,190.00.

22
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 23 of 38

84. The Defendant, and all their principals and agents, have breached their fiduciary duty
as guarantor as agreed upon in the Tri-Party Agreement and MIPSA by refusing to disburse
payment to the Plaintiff for services and fees rendered. The Plaintiff is entitled to 12% of the
Seventy-Five Thousand Dollar ($75,000.00) payment made TRI on the closing date. The

Plaintiff is entitled to $9,000.00 of this payment.

85. The Defendant, and all their principals and agents, have breached their fiduciary duty
as guarantor as agreed upon in the Tri-Party Agreement and MIPSA by refusing to compensate
the Plaintiff for services and fees rendered. Pursuant to the executed CSA and MIPSA, the
Plaintiff is entitled to 12% of the One Hundred and Seventy-Five Thousand Dollar ($175,000.00)
payment made to TRI following their presentation of Transfer of Evidence. The Plaintiff is

entitled to $21,000.00 of this payment.

86. The Defendant, and all their principals and agents, have breached their fiduciary duty
as guarantor as agreed upon in the Tri-Party Agreement and MIPSA by refusing to compensate
the Plaintiff for services and fees rendered. Pursuant to the executed CSA and MIPSA, the
Plaintiff is entitled to 12% of the twenty-five percent (25%) of the Phase I Adjusted
Development Fee, ($9,000,000.00) plus (y) reimbursement of certain interconnection costs in an
amount equal to Three Hundred Sixty-Eight Thousand and Five Hundred Dollars ($368,500.00)
which was due payable on the date of the closing. The Plaintiff is entitled to $314,220.00 of this

payment.

87. The Defendant, and all their principals and agents, have breached their fiduciary duty
as guarantor as agreed upon in the Tri-Party Agreement and MIPSA by refusing to compensate

the Plaintiff for services and fees rendered. Pursuant to the executed CSA and MIPSA, the

23
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 24 of 38

Plaintiff is entitled to 12% of the twenty-five percent (25%) of the Phase I Adjustment
Development Fee, ($9,000,000.00) which was due and payable within thirty (30) days after the

date of the closing. The Plaintiff is entitled to $270,000.00 of this payment.

88. The Defendant, and all their principals and agents, have breached their fiduciary duty
as guarantor as agreed upon in the Tri-Party Agreement and MIPSA by refusing to compensate
the Plaintiff for services and fees rendered. Pursuant to the executed CSA and MIPSA, the
Plaintiff is entitled to 12% of an amount equal to the sum of (x) twenty-five percent (25%) of the
Phase I Adjusted Development Fee, ($9,000,000.00) and (y) fifty percent (50%) of the Phase II
Development Fee ($8,250,000.00) which was due and paid on the date of the closing. The

Plaintiff is entitled to $765,000.00 of this payment.

89. The Defendant, and all their principals and agents, have breached their fiduciary duty
as guarantor as agreed upon in the Tri-Party Agreement and MIPSA by refusing to compensate
the Plaintiff for services and fees rendered. Pursuant to the executed CSA and MIPSA, the
Plaintiff is entitled to 12% an amount equal to the sum of (x) twenty-five percent (25%) of the
Phase I Adjusted Development Fee, ($9,000,000.00) and (y) fifty percent (50%) of the Phase II
Development Fee ($8,250,000.00) which was due and paid on the date of the closing. The

Plaintiff is entitled to $765,000.00 of this payment.

90. The Defendant, and all their principals and agents, have breached their fiduciary duty
as guarantor as agreed upon in the Tri-Party Agreement and MIPSA by refusing to compensate
the Plaintiff for services and fees rendered. In §2.3 of the Tri-Party Agreement, PNB
acknowledged that its obligations under the agreement are primary. PNB further agreed that its

obligations “shall not be affected by any circumstance relating to the payment obligations here

24
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 25 of 38

under that might otherwise constitute a legal or equitable discharge of or defense of a guarantor
or surety. All suretyship defenses are hereby waived.” PNB is precluded from utilizing the Tri-
Party agreement as a defense to payment; it cannot claim that its principal, TRI, is not entitled to
the funds. Nor can it claim that its principal, Hilliard, is not entitled to the funds due it. As a
result of this breach, the Plaintiff has suffered monetary damages and deserves judgement against

the Defendants for the sum total of $2,114,190.00.

COUNT IV

(BREACH OF SURETYSHIP AGAINST PNB)

91. Defendant PNB and all their principals and agents, have breached their suretyship as
agreed upon in the Tri-Party Agreement by refusing to compensate the Plaintiff for services and
fees rendered. The Defendant has refused to issue remittance to the Plaintiff for services and
fees rendered. As a result of this breach, the Plaintiff has suffered monetary damages and

deserves judgement against the Defendants for the sum total of $2,114,190.00.

92. The Defendant, all their principals and their agents, have breached their suretyship as
agreed upon in the Tri-Party Agreement and MIPSA by refusing to disburse payment to the
Plaintiff for services and fees rendered. In the Tri-Party Agreement, PNB “... irrevocably,
absolutely, and unconditionally...” agrees to pay Hilliard by same day wire transfer, without set
off or counterclaim and without deduction for taxes. See, § 2.1 of Tri-Party Agreement. The
Defendant has intentionally and maliciously refused to disburse payment to the Plaintiff. As a
result of this breach, the Plaintiff has suffered monetary damages and deserves judgement against

the Defendants for the sum total of $2,114,190.00.

93. The Defendant, all their principals and their agents, have breached their suretyship as

25
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 26 of 38

agreed upon in the Tri-Party Agreement and MIPSA by refusing to disburse payment to the
Plaintiff for services and fees rendered. In §2.3 of the Tri-Party Agreement, PNB acknowledged
that its obligations under the agreement are primary. PNB further agreed that its obligations
“shall not be affected by any circumstance relating to the payment obligations here under that
might otherwise constitute a legal or equitable discharge of or defense of a guarantor or surety.
All suretyship defenses are hereby waived.” PNB is preclude it from utilizing the Tri -Party
agreement as a defense to payment; it cannot claim that its principal, TRI, is not entitled to the
funds. Nor can it claim that its principal, Hilliard, is not entitled to the funds due it. As a result of
this breach, the Plaintiff has suffered monetary damages and deserves judgement against the

Defendants for the sum total of $2,114,190.00.

94. The Defendant, all their principals and their agents, have breached their suretyship as
agreed upon in the Tri-Party Agreement and MIPSA by refusing to disburse payment to the
Plaintiff for services and fees rendered. The Plaintiff is entitled to 12% of the Seventy-Five
Thousand Dollar ($75,000.00) payment made TRI on the closing date. The Plaintiff is entitled to

$9,000.00 of this payment.

95. The Defendant, all their principals and their agents, have breached their suretyship as
agreed upon in the Tri-Party Agreement and MIPSA by refusing to compensate the Plaintiff for
services and fees rendered. Pursuant to the executed CSA and MIPSA, the Plaintiff is entitled to
12% of the One Hundred and Seventy-Five Thousand Dollar ($175,000.00) payment made to
TRI following their presentation of Transfer of Evidence. The Plaintiff is entitled to $21,000.00

of this payment.

26
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 27 of 38

96. The Defendant, all their principals and their agents, have breached their suretyship as
agreed upon in the Tri-Party Agreement and MIPSA by refusing to compensate the Plaintiff for
services and fees rendered. Pursuant to the executed CSA and MIPSA, the Plaintiff is entitled to
12% of the twenty-five percent (25%) of the Phase I Adjusted Development Fee,
($9,000,000.00) plus (y) reimbursement of certain interconnection costs in an amount equal to
Three Hundred Sixty-Eight Thousand and Five Hundred Dollars ($368,500.00) which was due

payable on the date of the closing. The Plaintiff is entitled to $314,220.00 of this payment.

97. The Defendant, all their principals and their agents, have breached their suretyship as
agreed upon in the Tri-Party Agreement and MIPSA by refusing to compensate the Plaintiff for
services and fees rendered. Pursuant to the executed CSA and MIPSA, the Plaintiff is entitled to
12% of the twenty-five percent (25%) of the Phase I Adjustment Development Fee,
($9,000,000.00) which was due and payable within thirty (30) days after the date of the closing.

The Plaintiff is entitled to $270,000.00 of this payment.

98. The Defendant, all their principals and their agents, have breached their suretyship as
agreed upon in the Tri-Party Agreement and MIPSA by refusing to compensate the Plaintiff for
services and fees rendered. Pursuant to the executed CSA and MIPSA, the Plaintiff is entitled to
12% of an amount equal to the sum of (x) twenty-five percent (25%) of the Phase I Adjusted
Development Fee, ($9,000,000.00) and (y) fifty percent (50%) of the Phase II Development Fee
($8,250,000.00) which was due and paid on the date of the closing. The Plaintiff is entitled to

$765,000.00 of this payment.

99. The Defendant, all their principals and their agents, have breached their suretyship as

agreed upon in the Tri-Party Agreement and MIPSA by refusing to compensate the Plaintiff for

27
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 28 of 38

services and fees rendered. Pursuant to the executed CSA and MIPSA, the Plaintiff is entitled to
12% an amount equal to the sum of (x) twenty-five percent (25%) of the Phase I Adjusted
Development Fee, ($9,000,000.00) and (y) fifty percent (50%) of the Phase II Development Fee
($8,250,000.00) which was due and paid on the date of the closing. The Plaintiff is entitled to

$765,000.00 of this payment.

100. The Defendant, all their principals and their agents, have breached their suretyship as
agreed upon in the Tri-Party Agreement and MIPSA by refusing to compensate the Plaintiff for
services and fees rendered. In §2.3 of the Tri-Party Agreement, PNB acknowledged that its
obligations under the agreement are primary. PNB further agreed that its obligations “shall not
be affected by any circumstance relating to the payment obligations here under that might
otherwise constitute a legal or equitable discharge of or defense of a guarantor or surety. All
suretyship defenses are hereby waived.” PNB is preclude it from utilizing the Tri-Party
agreement as a defense to payment; it cannot claim that its principal, TRI, is not entitled to the
funds. Nor can it claiin that its principal, Hilliard, is not entitled to the funds due it. As a result of ©
this breach, the Plaintiff has suffered monetary damages and deserves judgement against the

Defendants for the sum total of $2,114,190.00.

COUNT V

(DEMAND FOR SPECIFIC PERFORMANCE AGAINST PNB)

101. Defendant PNB and all their principals and agents, have breached their fiduciary duty
as guarantor and suretyship as agreed upon in the Tri-Party Agreement by refusing to
compensate the Plaintiff for services and fees rendered. The Defendant has refused to issue

remittance to the Plaintiff for services and fees rendered. As a result of this breach, the Plaintiff

28
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 29 of 38

demands specific performance that Defendant PNB issues remittance for all due, owed, and
outstanding debts to the Plaintiff for services and fees rendered. Should the Defendant continue
to refuse issuance of the aforementioned remittance, the Plaintiff will continue to suffer
monetary damages and deserve judgement against the Defendants TWI, TWM, TWC, and PNB

for the sum total of $2,114,190.00.

102. The Defendant, all their principals and their agents, have breached their fiduciary duty
as guarantor and suretyship as agreed upon in the Tri-Party Agreement and MIPSA by refusing
to disburse payment to the Plaintiff for services and fees rendered. In the Tri-Party Agreement,
PNB “... irrevocably, absolutely, and unconditionally...” agrees to pay Hilliard by same day
wire transfer, without set off or counterclaim and without deduction for taxes. See, § 2.1 of Tri-
Party Agreement. The Defendant has intentionally and maliciously refused to disburse payment
to the Plaintiff. As a result of this breach, the Plaintiff demands specific performance that
Defendant PNB issues remittance for all due, owed, and outstanding debts to the Plaintiff for
services and fees rendered. Should the Defendant contiriue to refuse issuance of tlie
aforementioned remittance, the Plaintiff will continue to suffer monetary damages and deserve
judgement against the Defendants TWI, TWM, TWC, and PNB for the sum total of

$2, 114,190.00.

103. The Defendant, all their principals and their agents, have breached their fiduciary duty
as guarantor and suretyship as agreed upon in the Tri-Party Agreement and MIPSA by refusing
to disburse payment to the Plaintiff for services and fees rendered. In §2.3 of the Tri-Party
Agreement, PNB acknowledged that its obligations under the agreement are primary. PNB
further agreed that its obligations “shall not be affected by any circumstance relating to the
payment obligations here under that might otherwise constitute a legal or equitable discharge of

29
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 30 of 38

or defense of a guarantor or surety. All suretyship defenses are hereby waived.” PNB is preclude
it from utilizing the Tri -Party agreement as a defense to payment; it cannot claim that its
principal, TRI, is not entitled to the funds. Nor can it claim that its principal, Hilliard, is not
entitled to the funds due it. As a result of this breach, the Plaintiff demands specific performance
that Defendant PNB issues remittance for all due, owed, and outstanding debts to the Plaintiff for
services and fees rendered. Should the Defendant continue to refuse issuance of the
aforementioned remittance, the Plaintiff will continue to suffer monetary damages and deserve
judgement against the Defendants TWI, TWM, TWC, and PNB for the sum total of

$2, 114,190.00.

104. The Defendant, all their principals and their agents, have breached their fiduciary duty
as guarantor and suretyship as agreed upon in the Tri-Party Agreement and MIPSA by refusing
to disburse payment to the Plaintiff for services and fees rendered. The Plaintiff is entitled to
12% of the Seventy-Five Thousand Dollar ($75,000.00) payment made TRI on the closing date.

The Plaintiff is entitled to $9,000.00 of this payment.

105. The Defendant, all their principals and their agents, have breached their fiduciary duty
as guarantor and suretyship as agreed upon in the Tri-Party Agreement and MIPSA by refusing
to compensate the Plaintiff for services and fees rendered. Pursuant to the executed CSA and
MIPSA, the Plaintiff is entitled to 12% of the One Hundred and Seventy-Five Thousand Dollar
($175,000.00) payment made to TRI following their presentation of Transfer of Evidence. The

Plaintiff is entitled to $21,000.00 of this payment.

106. The Defendant, all their principals and their agents, have breached fiduciary duty as

guarantor and suretyship as agreed upon in the Tri-Party Agreement and MIPSA by refusing to

30
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 31 of 38

compensate the Plaintiff for services and fees rendered. Pursuant to the executed CSA and

MIPSA, the Plaintiff is entitled to 12% of the twenty-five percent (25%) of the Phase I Adjusted
Development Fee, ($9,000,000.00) plus (y) reimbursement of certain interconnection costs in an
amount equal to Three Hundred Sixty-Eight Thousand and Five Hundred Dollars ($368,500.00)
which was due payable on the date of the closing. The Plaintiff is entitled to $314,220.00 of this

payment.

107. The Defendant, all their principals and their agents, have breached their fiduciary duty
as guarantor and suretyship agreed upon in the Tri-Party Agreement and MIPSA by refusing to
compensate the Plaintiff for services and fees rendered. Pursuant to the executed CSA and
MIPSA, the Plaintiff is entitled to 12% of the twenty-five percent (25%) of the Phase I
Adjustment Development Fee, ($9,000,000.00) which was due and payable within thirty (30)

days after the date of the closing. The Plaintiff is entitled to $270,000.00 of this payment.

108. The Defendant, all their principals and their agents, have breached their fiduciary duty
as guarantor and suretyship as agreed upon in the Tri-Party Agreement and MIPSA by refusing
to compensate the Plaintiff for services and fees rendered. Pursuant to the executed CSA and
MIPSA, the Plaintiff is entitled to 12% of an amount equal to the sum of (x) twenty-five percent
(25%) of the Phase I Adjusted Development Fee, ($9,000,000.00) and (y) fifty percent (50%) of
the Phase II Development Fee ($8,250,000.00) which was due and paid on the date of the

closing. The Plaintiff is entitled to $765,000.00 of this payment.

109. The Defendant, all their principals and their agents, have breached their fiduciary duty
as guarantor and suretyship as agreed upon in the Tri-Party Agreement and MIPSA by refusing

to compensate the Plaintiff for services and fees rendered. Pursuant to the executed CSA and

3]
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 32 of 38

MIPSA, the Plaintiff is entitled to 12% an amount equal to the sum of (x) twenty-five percent
(25%) of the Phase I Adjusted Development Fee, ($9,000,000.00) and (y) fifty percent (50%) of
the Phase II Development Fee ($8,250,000.00) which was due and paid on the date of the

closing. The Plaintiff is entitled to $765,000.00 of this payment.

110. The Defendant, all their principals and their agents, have breached their fiduciary duty
as guarantor and suretyship as agreed upon in the Tri-Party Agreement and MIPSA by refusing
to compensate the Plaintiff for services and fees rendered. In §2.3 of the Tri-Party Agreement,
PNB acknowledged that its obligations under the agreement are primary. PNB further agreed that
its obligations “shall not be affected by any circumstance relating to the payment obligations
here under that might otherwise constitute a legal or equitable discharge of or defense of a
guarantor or surety. All suretyship defenses are hereby waived.” PNB is precluded from utilizing
the Tri-Party agreement as a defense to payment; it cannot claim that its principal, TRI, is not
entitled to the funds. Nor can it claim that its principal, Hilliard, is not entitled to the funds due it.
As 4 result of this breach, the Plaintiff demands specific performance that Defendant PNB issues
remittance for all due, owed, and outstanding debts to the Plaintiff for services and fees rendered.
Should the Defendant continue to refuse issuance of the aforementioned remittance, the Plaintiff
will continue to suffer monetary damages and deserve judgement against the Defendants TRI,

TWM, TWC, and PNB for the sum total of $2,114,190.00.
COUNT VI
(CONSTRUCTIVE TRUST)

111. The Plaintiff demands the formation of a Constructive Trust for the assets wrongfully

held by Defendants PNB and CITI. The Defendants breached their Fiduciary Duty as described

32
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 33 of 38

in the Tri-Party Agreement and MIPSA by wrongfully withholding assets that belong to the
Plaintiff despite executed provisions that require financial disbursement. A Constructive Trust is

required as the Defendants refused to act upon their Fiduciary Duty.

112. As aresult of this breach, the Plaintiff has suffered monetary damages and deserves

judgement against the Defendants for the sum total of $2,114,190.00.

113. The Defendants, all their principals and their agents, have breached their Fiduciary
Duty as described in the Tri-Party Agreement and MIPSA by wrongfully withholding assets that
belong to the Plaintiff despite executed provisions that require financial disbursement. A
Constructive Trust is required as the Defendants refuses to act upon their Fiduciary Duty. In the
Tri-Party Agreement, PNB “... irrevocably, absolutely, and unconditionally...” agrees to pay
Hilliard by same day wire transfer, without set off or counterclaim and without deduction for
taxes. See, § 2.1 of Tri-Party Agreement. The Defendants have intentionally and maliciously
refused to disburse payment to the Plaintiff. As a result of this breach, the Plaintiff has suffered
monetary damages and deserves judgement against the Defendants for the sum total of |

$2,114, 190.00.

114. The Defendants, all their principals and their agents, have breached their Fiduciary
Duty as described in the Tri-Party Agreement and MIPSA by wrongfully withholding assets that
belong to the Plaintiff despite executed provisions that require financial disbursement. A
Constructive Trust is required as the Defendants refused to act upon their Fiduciary Duty. In
§2.3 of the Tri-Party Agreement, PNB acknowledged that its obligations under the agreement are
primary. PNB further agreed that its obligations shall not be affected by any circumstance

relating to the payment obligations here under that might otherwise constitute a legal or equitable

33
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 34 of 38

discharge of or defense of a guarantor or surety. All suretyship defenses are hereby waived. PNB
is precluded from utilizing the Tri-Party agreement as a defense to payment; it cannot claim that
its principal, TRI, is not entitled to the funds. Nor can it claim that its principal, Hilliard, is not
entitled to the funds due it. As a result of this breach, the Plaintiff has suffered monetary

damages and deserves judgement against the Defendants for the sum total of $2,114,190.00.

115. The Defendants breached their Fiduciary Duty as described in the Tri-Party
Agreement and MIPSA by wrongfully withholding assets that belong to the Plaintiff despite
executed provisions that require financial disbursement. The Plaintiff is entitled to 12% of the
Seventy-Five Thousand Dollar ($75,000.00) payment made TRI on the closing date. The

Plaintiff is entitled to $9,000.00 of this payment.

116. The Defendants breached their Fiduciary Duty as described in the Tri-Party
Agreement and MIPSA by wrongfully withholding assets that belong to the Plaintiff despite
executed provisions that require financial disbursement. Pursuant to the executed CSA and
MIPSA, the Plaintiff is entitled to 12% of the One Hundred and Seventy-Five Thousand Dollar
($175,000.00) payment made to TRI following their presentation of Transfer of Evidence. The

Plaintiff is entitled to $21,000.00 of this payment.

117. The Defendants breached their Fiduciary Duty as described in the Tri-Party
Agreement and MIPSA by wrongfully withholding assets that belong to the Plaintiff despite
executed provisions that require financial disbursement. Pursuant to the executed CSA and
MIPSA, the Plaintiff is entitled to 12% of the twenty-five percent (25%) of the Phase I Adjusted
Development Fee, ($9,000,000.00) plus (y) reimbursement of certain interconnection costs in an

amount equal to Three Hundred Sixty-Eight Thousand and Five Hundred Dollars ($368,500.00)

34
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 35 of 38

which was due payable on the date of the closing. The Plaintiff is entitled to $314,220.00 of this

payment.

118. The Defendants breached their Fiduciary Duty as described in the Tri-Party
Agreement and MIPSA by wrongfully withholding assets that belong to the Plaintiff despite
executed provisions that require financial disbursement. Pursuant to the executed CSA and
MIPSA, the Plaintiff is entitled to 12% of the twenty-five percent (25%) of the Phase I
Adjustment Development Fee, ($9,000,000.00) which was due and payable within thirty (30)

days after the date of the closing. The Plaintiff is entitled to $270,000.00 of this payment.

119. The Defendants breached their Fiduciary Duty as described in the Tri-Party
Agreement and MIPSA by wrongfully withholding assets that belong to the Plaintiff despite
executed provisions that require financial disbursement. Pursuant to the executed CSA and
MIPSA, the Plaintiff is entitled to 12% of an amount equal to the sum of (x) twenty-five percent
on of the Phase I Adjusted Development Fee, ($9,000,000.00) and (y) fifty percent (50%) of
the Phase II Development Fee ($8,250,000.00) which was due and paid on the slosing date. The

Plaintiff is entitled to $765,000.00 of this payment.

120. The Defendants breached their Fiduciary Duty as described in the Tri-Party
Agreement and MIPSA by wrongfully withholding assets that belong to the Plaintiff despite
executed provisions that require financial disbursement. Pursuant to the executed CSA and
MIPSA, the Plaintiff is entitled to 12% an amount equal to the sum of (x) twenty-five percent
(25%) of the Phase I Adjusted Development Fee, ($9,000,000.00) and (y) fifty percent (50%) of
the Phase IIT Development Fee ($8,250,000.00) which was due and paid on the date of the

closing. The Plaintiff is entitled to $765,000.00 of this payment.

35
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 36 of 38

121. The Defendants breached their Fiduciary Duty as described in the Tri-Party
Agreement and MIPSA by wrongfully withholding assets that belong to the Plaintiff despite
executed provisions that require financial disbursement. In §2.3 of the Tri-Party Agreement,
PNB acknowledged that its obligations under the agreement are primary. PNB further agreed that
its obligations “shall not be affected by any circumstance relating to the payment obligations
here under that might otherwise constitute a legal or equitable discharge of or defense of a
guarantor or surety. All suretyship defenses are hereby waived.” PNB is precluded from utilizing
the Tri-Party agreement as a defense to payment; it cannot claim that its principal, TRI, is not
entitled to the funds. As a result of this breach, the Plaintiff has suffered monetary damages and

deserves judgement against the Defendants for the sum total of $2,114,190.00.

122. The Plaintiff demands the formation of a Constructive Trust for the assets wrongfully
held by Defendants PNB and CITI. The Defendants breached their Fiduciary Duty as described
in the Tri-Party Agreement and MIPSA by wrongfully withholding assets that belong to the
Plaintiff despite executed provisions that require financial disbursement. A Constructive Trust is

required as the Defendants refused to act upon their Fiduciary Duty.

123. Further, as a result of this breach, the Plaintiff has suffered monetary damages and

deserves judgement against the Defendants for the sum total of $2,114,190.00.

COUNT VU

(DECLARATORY RELIEF AGAINST TRL, TWM, TWC, CITI and PNB)

124. All prior paragraphs of this complaint are repeated, re-alleged and incorporated by

reference as though set forth herein.

36
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 37 of 38

125. A judicial declaration of the parties’ stating that the Plaintiff requires payment of all

obligations and debts due, owed, and outstanding, by the Defendants is necessary.

126. Accordingly, Plaintiff further seeks a judgment declaring the parties jointly and

severally responsible for all obligations and debts due, owed, and outstanding.

COUNT Vit

(ACCOUNTING OF TRI RECORDS)

127. All prior paragraphs of this complaint are repeated, re-alleged and incorporated by

reference as though set forth herein.

128. Under the circumstances herein, no adequate legal remedy exists to provide an
inspection of Defendants TRI books and records; and of any account to which purchase price
payments were made by NWO; and Plaintiff invokes the Court’s equitable jurisdiction in seeking

this accounting.

WHEREFORE, Plaintiff demands that a judgment be entered against Defendants for

$2,114,190.00 damages, breach of contract, breach of fiduciary duty, unjust enrichment, breach of

suretyship, specific performance, attorneys’ fees, pre-judgment interest, a constructive trust, an

accounting, and all other relief deemed just and proper.

(a) Plaintiff demands the recognition of a constructive trust;

(b) Plaintiff demands that Defendants TWI, TWM, TWC, and PNB be jointly and severally

responsible for all remittance due, owed, and outstanding to the Plaintiff;

(c) Plaintiff demands declaratory relief stating that the Plaintiff is due and owed all

37
Case 1:21-cv-06181 Document1 Filed 07/20/21 Page 38 of 38

payments outstanding;

(d) Plaintiff demands an accounting of the books and records of TRI and of any account to

which purchase price payments were made by NOW; and

(e) Plaintiff demands that the bank account beheld by CITI on behalf of PNB be frozen

pending the outcome of this litigation.

Dated: July 16, 2021
New York, New York

38

/s/ A. Manny Alicandro

A. Manny Alicandro, Esq. (AA3648)
Counsel to Plaintiff

Law Office of A. Manny Alicandro
85 John Street, Suite 10N

New York, NY 10038

(646) 509-3842

manny(@alicandrolawoffice.com

/s/ Elio Forcina, Esq.
Elio Forcina Esq.

Of Counsel to A. Manny Alicandro, Esq.
Law Office of Elio Forcina

66-85 73 Place, 2"4 Floor

Middle Village, NY 11379
347-528-7099

347-528-7099 Facsimile

forcinalaw@gmail.com
